Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1-21-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent application, serial number 16/709,693 should it issue as a U.S. patent, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a lens system, having the claimed structure and claimed limitations, and related camera and imaging systems (as recited in claims 16 and 17), wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the independent claim 1 (where claims 3-17 depend from claim 1), a lens system, configured to form an image on an imaging element having a quadrilateral shape disposed on an optical axis, the lens system comprising: in order from an object side to an image side, a first lens group comprising two or more lens elements, an aperture diaphragm and a second lens group comprising two or more lens elements, wherein: the first lens group includes a first free-curved lens that is asymmetrical with respect to the optical axis, a free-curved surface of the first free-curved lens has negative refractive power with respect to a ray parallel to the optical axis at an intersection between a circle having a center at the optical axis and a diameter having a predetermined ratio with respect to a minimum image height and a first plane passing 
through the optical axis and parallel to longer sides of the imaging element, and positive refractive power with respect to a ray parallel to the optical axis at an intersection between a circle having a center at the optical axis and the diameter having the 
The closest prior art is considered to be the reference cited for the prior art rejection made in the office action mailed on 6-23-21, on pages 7-13, paragraphs 6-9.
An object of the present invention is to provide a lens system capable of effectively utilizing a region of a photosensitive surface of a quadrilateral imaging element, and expanding a subject at a central portion around an optical axis, and a camera system and an imaging system including the lens system are provided. A lens system according to the present disclosure is a lens system configured to form an image on an imaging element having a quadrilateral shape disposed on an optical axis, and includes a first free-curved lens being asymmetrical with respect to the optical axis. A free-curved surface of the first free-curved lens has negative refractive power with respect to a ray parallel to the optical axis at an intersection point between a circle separated from the optical axis by a length having a predetermined ratio with respect to a minimum image height and a first surface passing through the optical axis and parallel to longer sides of the imaging element, and positive refractive power with respect to a ray parallel to the optical axis at an intersection point between a circle separated from the optical axis by a length having a predetermined ratio with respect to the minimum image height and a second surface passing through the optical axis and parallel to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 42 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 12-09-19.  These drawings are approved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN A LESTER/Primary Examiner
Art Unit 2872